The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure.
The previous 112b and 103 rejections have been overcome by the amendment.  
The previous ODP rejections have been maintained and repeated.  The examiner urges filing a TD.

Claim Rejections - Double Patenting

Claim(s) 1-2, 4-5, and 7-13 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, and 7-12 of copending Application No. 17049242 in view of Alfes et al. (US 4734484, listed on ISR and IDS).  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘242 (claims 1-2, 4-5, and 7-12) discloses the claimed process of producing PAS and the process parameters: dehydration, polymerization, monomer, NMP, sulfur source, hydroxide of alkali metal, water, alkali metal halide particles, decanter centrifugal sedimentation at 1k-2.5 krpm, washing, PAS particles size and density, NaCl size and density, etc.
‘242 is silent the claimed drying process.  Disclosure of Alfes is adequately set forth in ¶1-2 of the previous action.  One of ordinary skill in the art would obviously recognize to repeat the water washing and drying taught by Alfes to further reduce the impurities of PPS particles.

		Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-2, 4-5, and 7-13 is(are) provisionally allowable over the closest prior art: Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484) and evidenced by Shirota et al. (US 20040087758).
As to claims 1-2, 4-5, and 7-13, Nikkanti (claims, figures, abs., 4, 29, 54-56, 71, ex1-2) discloses a process of separating PPS via two sedimentors.  The PPS in the slurry (after the first sedimentor) can have a particle size of greater than 50 microns, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.   The PPS (would inherently meet the claimed density for having the same molecular structure) is washed and generate large volume of dilute washing liquid comprising NMP, unreacted p-dichlorobenzene, and NaCl (density=2.16) that requires treatment for materials recovery. 
Nikkanti is silent on the claimed decanter centrifugal separator.
In the same area of endeavor or solving the same problem of producing polyphenylene sulfide, Alfes (claims, abs., 1:20-30, 2:1-68, ex1-2) discloses a process of recovering polyphenylene sulfide (PPS) by sedimentation of a crude reaction product comprising PPS, N-methylcaprolactam, p-dichlorobenzne, and NaCl (density=2.16) via decanter centrifugal separator at 2k rpm. Alfres further discloses using decanter centrifuge the salt in the reaction mixture is separated to produce a lower salt content PPS.  Moreover, Shirota (claims, figures, abs., 34, examples) teaches the typical size of NaCl in a process similar to those of Nikkanti and Alfes (solvent, monomer, etc.) is 5-10 microns.  
However, all above references fail to teach the claimed process requiring using a decanter centrifugal separator at the claimed speed to separate polyarylene sulfide having the claimed size.
Therefore, claims 1-2, 4-5, and 7-13 is(are) allowable in proviso the above ODP issue is ressolved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766